 1   ROBERT S. BREWER, JR.
     United States Attorney
 2   JANET A. CABRAL
     Assistant U.S. Attorney
 3   California Bar No. 168900
     Office of the U.S. Attorney
 4   880 Front Street, Room 6293
     San Diego, CA 92101
 5   Tel: (619) 546-8715
     Email: Janet.Cabral@usdoj.gov
 6
     Attorneys for the United States
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                        Case No. 19mj0204-LL
11                         Plaintiff,                 NOTICE OF APPEARANCE
12           v.
13    ANDRE WILBURN,
14                         Defendant.
15
16   TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
17          I, the undersigned attorney, enter my appearance as lead counsel for the
18   United States in the above-captioned case. I certify that I am admitted to practice in this
19   court or authorized to practice under CivLR 83.3.c.3-4.
20          The following government attorneys (who are admitted to practice in this court or
21   authorized to practice under CivLR 83.3.c.3-4) are also associated with this case, should
22   be listed as counsel for CM/ECF purposes, and should receive all Notices of Electronic
23   Filings relating to activity in this case:
24                 Name
25                 None.
26
27
28
 1         Effective this date, the following attorneys are no longer associated with this case
 2   and should not receive any further Notices of Electronic Filings relating to activity in
 3   this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
 4   CM/ECF, please terminate this association):
 5               Name
 6               None.
 7         Please feel free to call me if you have any questions about this notice.
 8         DATED: January 22, 2019.
                                                   ROBERT S. BREWER, JR.
 9                                                 United States Attorney
10                                                 s/ Janet A. Cabral
                                                   JANET A. CABRAL
11                                                 Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                          SOUTHERN DISTRICT OF CALIFORNIA
 5
      UNITED STATES OF AMERICA                        Case No. 19mj0204-LL
 6
                         Plaintiff,
 7                                                    CERTIFICATE OF SERVICE
            v.
 8
      ANDRE WILBURN,
 9
10                       Defendant.

11
     IT IS HEREBY CERTIFIED THAT:
12
           I, the undersigned, declare under penalty of perjury that I have served the
13
     foregoing document on the above-captioned party(ies) by:
14
15         ■ electronically filing it with the U.S. District Court for the Southern District of
             California using its ECF System, which electronically notifies the party(ies).
16         □ causing the foregoing to be mailed by first class mail to the parties identified
17           with the District Court Clerk on the ECF System.

18         □ causing the foregoing to be mailed by first class mail to the following
             non-ECF participant at the last known address, at which place there is delivery
19           service of mail from the United States Postal Service:

20
21
           Executed on January 22, 2019.
22
23
                                                   s/ Janet A. Cabral
24                                                 JANET A. CABRAL
25                                                 Assistant U.S. Attorney

26
27
28
